DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170358563 (Cho et al).
Concerning claim 1, Cho discloses a light emitting device comprising (Figs. 3,5B, and 6a-6d): a first electrode (21) comprising a first portion extending to a first direction; a second electrode (22) comprising a second portion extending to the first direction and spaced from the first electrode in a second direction (Fig. 6D); a plurality of first light emitting diodes electrically connected to the first electrode and the second electrode and located on the first portion and the second portion (Fig. 6D); a first insulating pattern (470) on at least one of the first light emitting diodes; and a pattern (50) located between the first portion of the first electrode and the second portion of the second electrode, wherein the plurality of first light emitting diodes overlaps with at least a portion of the pattern (Figs. 6A and 6C), and the first insulating pattern is extending to the first direction (Fig. 3).
Concerning claim 11, Cho discloses a light emitting device comprising (Figs. 3,5B, and 6a-6d): a substrate (10) ([0049]);  a buffer layer (601) on the substrate ([0050]); a first electrode (21) located on the buffer layer; a second electrode (22) located on the buffer layer and spaced from the first electrode; a first light emitting diode (40) electrically connected to the first electrode and the second electrode (Fig. 6D); and a first insulating pattern (270) on the first light emitting diode (Fig. 3); a first contact portion located on the first electrode and contacting the first light emitting diode; and a second contact portion located on the second electrode and contacting the first light emitting diode (Fig. 6A-6D).
Continuing to claim 2, Cho discloses  wherein the pattern directly contacts at least one of the first light emitting diodes (Fig. 6C).
Referring to claim 3, Cho discloses wherein a width of the first insulating pattern is smaller than a length of at least one of the first light emitting diodes (Fig. 3).
Regarding claim 4, Cho discloses further comprising a first contact portion located on the first electrode and contacting at least one of the first light emitting diodes (Fig. 6D), and a second contact potion located on the second electrode and contacting at least one of the first light emitting diodes (Fig. 6D), wherein the first contact portion overlaps with at least a portion of the first insulating pattern (Figs. 3 and 6D).
Pertaining to claim 5, Cho discloses wherein the second electrode further comprises a third portion extending in the first direction and spaced from the first portion of the first electrode in the second direction, the light emitting device further comprising a plurality of second light emitting diodes electrically connected to the first electrode and the second electrode and located between the first portion and the third portion; and a third contact portion located on the third portion of the second electrode and contacting at least one of the second light emitting diodes, wherein the first contact portion contacts the at least one of the second light emitting diodes (Fig. 6D).
As to claim 6, Cho discloses wherein the first insulating pattern is on the at least one of the first light emitting diodes and the at least one of the second light emitting diodes, and the first insulating pattern comprises a plurality of first insulating patterns that are space from each other in the second direction (Fig. 3).
Concerning claim 7, Cho discloses wherein the first contact portion directly contacts at least a portion of the first electrode, and the second contact portion and the third contact portion directly contact at least a portion of the second electrode (Fig. 6D).
Considering claim 8, Cho discloses further comprising a first protrusion portion extending to the first direction and overlapping with the second portion of the second electrode (Fig. 6B).
Continuing to claim 9, Cho discloses  further comprising a second protrusion portion extending to the first direction and overlapping with a third portion of the second electrode, wherein the first portion of the first electrode is located between the first protrusion portion and the second protrusion portion (Fig. 6D).
Referring to claim 10, Cho discloses herein the first electrode further comprises a fourth portion extending to the second direction and connecting to the first portion, and the second electrode further comprises a fifth portion extending to the second direction and connecting to the second portion and a third portion of the second electrode, wherein the plurality of first light emitting diodes and a second light emitting diode are located between the fourth portion of the first electrode and the fifth portion of the second electrode (Fig. 6D).
Regarding claim 12, Cho discloses wherein the buffer layer is between the first light emitting diode and the substrate (Fig. 5B).
Pertaining to claim 13, Cho discloses wherein the first light emitting diode 15 is on the first electrode and the second electrode, the light emitting device further comprising a pattern (50) located between the first light emitting diode and the buffer layer (Fig. 6B).
As to claim 14, Cho discloses  further comprising a first protrusion (605) portion between the second electrode and the substrate, wherein the buffer layer is between the first protrusion portion and the substrate (Fig. 5B).
Concerning claim 15, Cho discloses wherein at least a portion of the first contact portion directly contacts the first electrode, and at least a portion of the second contact portion directly contacts the second electrode (Fig. 6D).
Considering claim 16, Cho discloses wherein a width of the first insulating pattern is smaller than a length of the first light emitting diode (Figs. 3 and 6D).
Continuing to claim 17, Cho discloses further comprising a third electrode (22-2) located on the substrate and spaced from the first electrode; a second light emitting diode electrically connected to the first electrode and the third electrode; and a third contact portion located on the third electrode and contacting the second light emitting diode, wherein the first contact portion contacts the second light emitting diode (Fig. 6D).
Referring to claim 18, Cho discloses wherein the second light emitting diode is directly located on the buffer layer (Fig. 5B). 
Regarding claim 19, Cho discloses herein the first insulating pattern is located on the first light emitting diode and the second light emitting diode, and the first insulating pattern comprises a plurality of first insulating patterns that are space from each other (Figs. 3 and 6D).
Pertaining to claim 20, Cho discloses further comprising a second insulating pattern (605) on the first insulating pattern and the first contact portion, and wherein the second contact portion and the third contact portion are located on the second insulating pattern (Fig. 5B).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	12/17/22